DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
This action is in response to the Amendment filed on 10/22/2020.
Claims 1 and 5-23 are pending.
Response to Arguments
 Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection.
Rejection of Claims 1, 2, 7, 11-14, and 16 under 35 U.S.C. 102 – Matsui et al. (US Patent Application Publication 2017/0035402)
	Independent claims 1 and 17 are amended. Claims 2-4 have been cancelled. New claims 21-23 are added. The claims have been amended to include the elements of original claim 3. Applicant argues that Matsui does not disclose “the capture coil is disposed within a slider that translates along the elongate shaft of the device, the slider being disposed around the elongate shaft, such that the elongate shaft is disposed through the slider and the capture coil” as recited in amended claim 1. 
	Upon review of the claims and upon further search and consideration, the claims are now rejected as discussed in the current office action below.
Rejection of Claims 3, 4 and 15, 5 and 8, 6, and 9 and 10 under 35 U.S.C. 103 - Matsui et al. (US Patent Application Publication 2017/0035402) in view of Bell et al. (US Patent Application Publication 2016/0291095), Sugiyama (US Patent Application Publication 2015/0057653), Widmer et al. (US Patent Application Publication 2016/0187519), and Miller et al. (US Patent Application Publication 2017/0296178)

	Upon review of the claims and upon further search and consideration, the claims are now rejected as discussed in the current office action below.
New claims 21-23 have been addressed in the current office action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent Application Publication 2017/0035402), hereinafter Matsui in view of Sugiyama (US Patent Application Publication 2015/0057653) and further in view of Bell et al. (US Patent Application Publication 2016/0291095), hereinafter Bell OR Goel et al. (Goel, S, Suweg, BS, Ranjan, P. Remote interface for slider aided wireless power transmission. Amity University Uttar Pradesh, May 19, 2015), hereinafter Goel.
Regarding claims 1 and 21, Matsui discloses a system for wirelessly transmitting power using resonant magnetic field power transfer (e.g. Abstract), the system comprising:
a device including at least one component to be wirelessly powered, the device including an elongated shaft and a capture element including a capture coil (e.g. Fig. 1, instrument 30 with power receiving coil 31 inside an elongated shaft; the cited structures described in paragraphs 17 and 18); and
a source element for wirelessly supplying power to the device, the source element including a source coil disposed around a source element opening, the source coil being located proximate a surgical access point, wherein, with insertion of the elongate shaft within the opening of the source for surgical access, the capture coil is disposed sufficiently proximate the source coil to allow power to be wirelessly transmitted from the source coil to the capture coil to power the at least one component of the device (e.g. Fig. 1, trocar 10 with power transmitter coil 11; trocar 10 creates an opening in the patient to provide an access point for device 30 to enter the body; power transmitter coil 11 and power receiving coil 31 are placed proximately to each other; paragraphs 17- 23 describes the placement of each of the cited components as well as how they function to wirelessly power device 30). 
Matsui does not disclose wherein the capture coil is disposed within a slider that translates along the elongate shaft of the device, the slider including a slider opening and being disposed around the elongate shaft, such that the elongate shaft is disposed through the slider and the capture coil, the opening being sized to allow the slider to fit therein, the insertion of the slider within the opening of the source for surgical access, and the elongate shaft being  maneuverable within the opening with the capture coil within the slider. Sugiyama teaches it is known to place a capture coil within a separate housing (e.g. Fig. 11, power reception coil 87 within a housing). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Matsui with the power reception coil 
Bell teaches it is known to have a power receiving coil on a horizontal rail slider (e.g. Paragraph 62, receive coil slides around on rail to adjust horizontal position of the receiver coil relative to the wireless charge transmit system). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of the coil of Matsui in view of Sugiyama with a power receiving coil to be slidable as taught by Bell in order to provide the predictable results of a wireless power receiver that is flexible enough to adjust its position to be in the vicinity of the power source coil to facilitate transmission of power.
Alternately, Goel teaches it is known to use a slider in a wireless power transmission device in order to increase or decrease the distance between the transmission and receiving coils in order to control the intensity of output power (e.g. Page 14, Abstract, lines 1-7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of the coil of Matsui in view of Sugiyama to be slidable as taught by Goel in order to provide the predictable results of a wireless power receiver that is flexible enough to adjust its position to be in the vicinity of the power source coil to facilitate transmission of power.  
Regarding claim 7, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the source coil includes a solenoid coil (e.g. Abstract, power delivery coil is a solenoid coil).
Regarding claim 11, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the at least one component of the device includes at least one of:
a cutting and cauterizing component using direct electrical energy; a cutting and cauterizing component using ultrasonic vibrations; a component to activate a rotational motor to rotate a working member; a component to articulate a working member; a component to power actuation of a cutting member; a component to deploy at least one of a staple, a clamp and a implanted fixation member; and a component to activate a pump (e.g. Fig. 1, treatments section 32; paragraph 24 and 28, treatment section 32 configured to apply high-frequency power to a treated part).
Regarding claims 12 and 22, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the source element is associated with an attachment member configured to attach directly to a patient, the attachment member includes the source coil disposed within the attachment member, wherein the surgical access point is an incision, the 
Regarding claim 13, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the source element is associated with an orifice dilator including the source coil disposed within the orifice dilator, wherein the surgical access point is an orifice,, the orifice dilator being configured to be placed within the orifice to expand the orifice to facilitate insertion of the elongate shaft of the device into the orifice, wherein insertion of the elongated shaft into the orifice places the capture coil proximate the source coil to allow power to be wirelessly transmitted from the source coil to the capture coil (e.g. Fig. 1, trocar 14 is inserted into the body to ensure that the opening is dilated enough to allow for the insertion of device 30; the power delivery coil 11 and power receiving coil 31 allow for wireless powering of device 30).
Regarding claim 14, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the source element is associated with an access device including the source coil associated with the access device, the access device being disposed within the patient to form the surgical access point, wherein insertion of the elongate shaft into the access device and the slider into the source element opening places the capture coil proximate the source coil to allow power to be wirelessly transmitted from the source coil to the capture coil (e.g. Fig. 1, trocar 10 is partially disposed within the device to form the surgical access point; power delivery coil 
Regarding claim 15, “modified” Matsui teaches the invention as claimed. Matsui fails to teach the invention as claimed, wherein the source coil is disposed within an attachment removably engageable with the access device. Sugiyama discloses wherein the source coil is disposed within an attachment removably engageable with the access device (e.g. Fig. 7A, power transmission coil unit 42B and trocar main body portion 42A; paragraph 84, the power transmission coil unit 42B is detachably attachable to the trocar main body portion 42A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Matsui in view of Sugiyama and Bell or Goel to substitute an integrated trocar with the separable trocar as taught by Sugiyama in order to make device separable. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V((C).
Regarding claim 16, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the source coil is disposed within the access device (e.g. Fig. 1, power delivery coil 11 is disposed within trocar 10).
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent Application Publication 2017/0035402), hereinafter Matsui, Sugiyama (US Patent Application Publication 2015/0057653), and Bell et al. (US Patent Application Publication 2016/0291095), hereinafter Bell OR Goel et al. (Goel, S, Suweg, BS, Ranjan, P. Remote interface for slider aided wireless power transmission. Amity University Uttar Pradesh, May 19, 2015), hereinafter Goel as applied to claim 1 above, and further in view of Widmer et al. (US Patent Application Publication 2016/0187519), hereinafter Widmer.
Regarding claim 5, “modified” Matsui teaches the invention as claimed, and Matsui further teaches that the capture coil includes a conductive 
However, Matsui fails to disclose the conductive material having a resistivity lower than 12x10-8 ohm-meters, the capture element including: a first capture layer including a material having a skin depth that is less than a thickness of the first capture layer; and a second capture layer including a material having a relative permeability greater than 80 at a resonant frequency.
Widmer teaches a coil including conductive material having a resistivity lower than 12x10-8 ohm-meters (e.g. Paragraph 66, coil made of copper; according to the current application’s specification paragraph 92, copper is a material that satisfies the claimed limitation) a first capture layer including a material having a skin depth that is less than a thickness of the first capture layer (e.g. Paragraph 66, conductive back plate made of aluminum disposed on a planar ferrite structure opposite the coil; according to the current application’s specification paragraph 92, aluminum is a material that satisfies the claimed limitation); and a second capture layer including a material having a relative permeability greater than 80 at a resonant frequency (e.g. Paragraph 66, a planar ferrite structure backing the coil; according to the current application’s specification paragraph 92, ferrite is a material that satisfies the claimed limitation).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Matsui in view of Sugiyama and Bell or Goel to include a coil including conductive material having a resistivity lower than 12x10-8 ohm-meters, a first capture layer including a material having a skin depth that is less than a thickness of the first capture layer, and a second capture layer including a 
Regarding claim 6, “modified” Matsui teaches the invention as claimed and Matsui further teaches that  the source coil includes a conductive material (e.g. Abstract, the source coil must inherently be made of a conductive material in order to facilitate power delivery). However, Matsui fails to teach the source coil having a conductive material with a resistivity lower than 12x10-8 ohm-meters; a first source layer including a material having a skin depth that is less than a thickness of the first source layer; a second source layer including a material having a relative permeability greater than 80 at a resonant frequency; and a third source layer including a non-conductive material, wherein the source coil is disposed between the second source layer and third source layer. 
Sugiyama teaches a third source layer including a non-conductive material, wherein the source coil is disposed between the second source layer and third source layer (e.g. Paragraph 57, power receiving coil is covered by insulating resin; the coil would inherently be sandwiched between the insulating resin and another layer because the insulation resin must be the outer most layer to properly provide insulation).
It would have been obvious to one of ordinary skill at the time of filing to further modify the device of Matsui in view of Sugiyama and Bell or Goel to include a third source layer including a non-conductive material, wherein the source coil is disposed between the second source layer and third source layer as taught by Sugiyama in order to provide the predictable results of ensuring that electricity does not leak out of the device while performing surgery.
Widmer teaches a coil including conductive material having a resistivity lower than 12x10-8 ohm-meters (e.g. Paragraph 66, coil made of copper; according to the current application’s specification paragraph 92, copper is a material that satisfies the claimed limitation) a first source layer including a 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Matsui in view of Sugiyama and Bell or Goel to include a coil including conductive material having a resistivity lower than 12x10-8 ohm-meters, a first source layer including a material having a skin depth that is less than a thickness of the first source layer, and a second source layer including a material having a relative permeability greater than 80 at a resonant frequency as taught by Widmer in order to provide the predictable results of optimizing wireless power delivery at the power delivery coil.
Regarding claim 8, “modified” Matsui teaches the invention as claimed but fails to teach the limitation of claim 8, wherein the source coil includes a planar coil. Widmer teaches that a coil can be a solenoid type or planar type (e.g. Paragraph 66, disclosing the coil may be solenoid or planar).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify Matsui in view of Sugiyama and Bell or Goel to substitute the solenoid coil with a planar coil as taught by Widmer because such a modification is a simple substitution of one known element with another (a solenoid coil with a planar coil) in order to yield the predictable result of facilitating wireless power delivery.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent Application Publication 2017/0035402), hereinafter Matsui, Sugiyama (US Patent Application Publication 2015/0057653), and Bell et al. (US Patent Application Publication 2016/0291095), hereinafter Bell OR Goel et al. (Goel, S, Suweg, BS, Ranjan, P. Remote interface for slider aided wireless power transmission. Amity University Uttar Pradesh, May 19, 2015), hereinafter Goel, as applied to claim 1 above, and further in view of Miller et al. (US Patent Application Publication 2017/0296178), hereinafter Miller.
Regarding claim 9, “modified” Matsui teaches the invention as claimed but fails to teach the limitation of claim 9, wherein the at least one component of the device includes an illumination component, wherein the illumination component is configured to at least one of: illuminate an area by producing at least one of visible light, infrared spectrum light and ultraviolet spectrum light; and measure at least one of temperature, distance and location by producing a visible laser, an infrared spectrum laser and an ultraviolet spectrum laser.
Miller teaches wherein the at least one component of the device includes an illumination component, wherein the illumination component is configured to at least one of: illuminate an area by producing at least one of visible light, infrared spectrum light and ultraviolet spectrum light; and measure at least one of temperature, distance and location by producing a visible laser, an infrared spectrum laser and an ultraviolet spectrum laser (e.g. Paragraphs 518 and 519, the surgical device includes a laser Doppler component to measure pertinent blood vessel data).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Matsui in view of Sugiyama and Bell or Goel to include the imaging component as taught by Miller in order to provide the predictable results of the surgeon being able to properly pinpoint the relevant area for surgery prior to and during the operation.
Regarding claim 10, “modified” Matsui teaches the invention as claimed but fails to teach the limitation of claim 10, wherein the at least one component of the device includes at least one of a data recorder and a data transmitter, wherein the data includes at 
Miller teaches wherein the at least one component of the device includes at least one of a data recorder and a data transmitter (e.g. Paragraph 525, wireless transmitter), wherein the data includes at least one of: video data; image data; temperature data; stress data; strain data; pressure data; flow rate data; torque data; motion and acceleration data; machine vision data; and motion capture data (e.g. Paragraphs 518 and 519, data from laser Doppler component is at least one of the claimed data).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Matsui in view of Sugiyama and Bell or Goel to include the laser Doppler data for transmission as taught by Miller in order to provide the predictable results of saving or distributing the data at a later time (e.g. Paragraph 525, mechanism of the subject matter described are capable of being distributed including transmitter).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent Application Publication 2017/0035402), hereinafter Matsui, further in view of Sugiyama (US Patent Application Publication 2015/0057653), further in view of Bell et al. (US Patent Application Publication 2016/0291095), hereinafter Bell OR Goel et al. (Goel, S, Suweg, BS, Ranjan, P. Remote interface for slider aided wireless power transmission. Amity University Uttar Pradesh, May 19, 2015), hereinafter Goel, and further in view of Widmer et al. (US Patent Application Publication 2016/0187519), hereinafter Widmer.
Regarding claim 17, Matsui discloses a system for wirelessly transmitting power using resonant magnetic field power transfer (e.g. Abstract), the system comprising:
a device including at least one component to be wirelessly powered, the device including an elongated shaft and a capture element including a capture coil (e.g. Fig. 1, instrument 30 with power 
a capture coil (e.g. Fig. 1, power receiving coil 31);
a third capture layer including a non-conductive material, wherein the capture coil is disposed between the second capture layer and third capture layer (e.g. Paragraph 26, power receiving coil is covered by insulating resin; the capture coil would inherently be sandwiched between the insulating resin and another layer because the insulation resin must be the outer most layer to properly provide insulation); and
a source element for wirelessly supplying power to the device (e.g. Fig. 1, trocar 10 with power transmitter coil 11; trocar 10 creates an opening in the patient to provide an access point for device 30 to enter the body; power transmitter coil 11 and power receiving coil 31 are placed proximately to each other; paragraphs 17- 23 describes the placement of each of the cited components as well as how they function to wirelessly power device 30), the source element including:
		a source coil (e.g. Fig. 1, power coil 11); and
wherein the source coil is disposed around an opening, the opening being sized to allow the elongated shaft of the device to fit therein, the source being located proximate a surgical access point, wherein, the capture coil is disposed sufficiently proximate the source coil to allow power to be wirelessly transmitted from the source coil to the capture coil to power the at least one component of the device (e.g. Fig. 1, trocar 14 is inserted into the body to ensure that the opening is dilated enough to allow for the insertion of device 30; the power delivery coil 11 and power receiving coil 31 allow for wireless powering of device 30).
Matsui does not disclose a capture coil disposed within a slider that translates along the elongate shaft of the device, the slider being disposed around the elongate shaft, such that the elongate shaft is disposed through the slider and the capture coil; the insertion of the slider within the opening of 
Sugiyama teaches it is known place a capture coil within a separate housing (e.g. Fig. 11, power reception coil 87 within a housing). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Matsui with the power reception coil within a housing as taught by Sugiyama in order to provide the predictable results of ensuring insulation of the power reception coil so that electricity does not leak out during use. 
Bell teaches it is known to have a power receiving coil on a horizontal rail slider (e.g. Paragraph 62, receive coil slides around on rail to adjust horizontal position of the receiver coil relative to the wireless charge transmit system). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of the coil of Matsui in view of Sugiyama with a power receiving coil to be slidable as taught by Bell in order to provide the predictable results of a wireless power receiver that is flexible enough to adjust its position to be in the vicinity of the power source coil to facilitate transmission of power.
Alternately, Goel teaches it is known to use a slider in a wireless power transmission device in order to increase or decrease the distance between the transmission and receiving coils in order to control the intensity of output power (e.g. Page 14, Abstract, lines 1-7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of the coil of Matsui in view of Sugiyama to be slidable as taught by Goel in order to provide the predictable results of a wireless power receiver that is flexible enough to adjust its position to be in the vicinity of the power source coil to facilitate transmission of power. 
Sugiyama further teaches a third source layer including a non-conductive material, wherein the source coil is disposed between the second source layer and third source layer (e.g. Paragraph 57, power receiving coil is covered by insulating resin; the coil would inherently be sandwiched between the insulating resin and another layer because the insulation resin must be the outer most layer to properly provide insulation).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Matsui in view of Sugiyama and Bell or Goel with the third source layer including a non-conductive material, wherein the source coil is disposed between the second and third source layers as 
Widmer teaches a coil structure including a first capture layer including a material having a skin depth that is less than a thickness of the first capture layer (e.g. Paragraph 66, conductive back plate made of aluminum disposed on a planar ferrite structure opposite the coil; according to the current application’s specification paragraph 92, aluminum is a material that satisfies the claimed limitation); and a second capture layer including a material having a relative permeability greater than 80 at a resonant frequency (e.g. Paragraph 66, a planar ferrite structure backing the coil; according to the current application’s specification paragraph 92, ferrite is a material that satisfies the claimed limitation).
It would have been obvious to one of ordinary skill in the art at the time of filing to  further modify the device of Matsui in view of Sugiyama and Bell or Goel to include a coil structure including a first capture layer including a material having a skin depth that is less than a thickness of the first capture layer and a second capture layer including a material having a relative permeability greater than 80 at a resonant frequency as taught by Widmer in order to provide the predictable results of optimizing wireless power transfer between the coils.
Regarding claim 18, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the source element is associated with an attachment member configured to attach directly to a patient, the attachment member includes the source coil disposed within the attachment member, wherein the surgical access point is an incision, the attachment member being configured to be placed at the incision so that insertion of the elongate shaft into the incision places the capture coil proximate the source coil to allow power to be wirelessly transmitted from the source coil to the capture coil (e.g. Fig. 1, the trocar 14 is placed at the insertion point in order to facilitate the insertion of device 30 into the body; the insertion point is inherently at 
Regarding claim 19, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the source element is associated with an orifice dilator including the source coil disposed within the orifice dilator, wherein the surgical access point is an orifice,, the orifice dilator being configured to be placed within the orifice to expand the orifice to facilitate insertion of the elongate shaft of the device into the orifice, wherein insertion of the elongated shaft into the orifice places the capture coil proximate the source coil to allow power to be wirelessly transmitted from the source coil to the capture coil (e.g. Fig. 1, trocar 14 is inserted into the body to ensure that the opening is dilated enough to allow for the insertion of device 30; the power delivery coil 11 and power receiving coil 31 allow for wireless powering of device 30).
Regarding claim 20, “modified” Matsui teaches the invention as claimed. Matsui further discloses wherein the source element is associated with an access device including the source coil associated with the access device, the access device being disposed within the patient to form the surgical access point, wherein insertion of the elongated shaft into the access device places the capture coil proximate the source coil to allow power to be wirelessly transmitted from the source coil to the capture coil (e.g. Fig. 1, trocar 10 is partially disposed within the device to form the surgical access point; power delivery coil 11 is disposed within trocar 10; the power delivery coil 11 and power receiving coil 31 allow for wireless powering of device 30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792  

                                                                                                                                                                                                      /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792